January 21, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (U.S. Patent No. 4,305,617) in view of Kramer (U.S. Patent No. 3,583,759).

    PNG
    media_image1.png
    212
    465
    media_image1.png
    Greyscale

As for Claims 1, 5, and 10, Benoit teaches a chair and a backrest for use in a chair, the backrest comprising: a back board arranged in a position to abut a back of a seated person on the chair but does not teach that a first area including a laterally central area of the back board has a thickness greater than a thickness of a second area of the back board located closer to each of left and right ends of the back board than the first area nor does it teach a connecting portion having a column shape extending in a vertical direction.

    PNG
    media_image2.png
    217
    331
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    287
    205
    media_image3.png
    Greyscale

However, Kramer teaches the concept forming a backboard a first area including a laterally central area of the back board has a thickness greater than a thickness of a second area of the back board located closer to each of left and right ends of the back board than the first area 
As for Claim 2, Benoit teaches that the back board comprises a region having a thickness that gradually decreases upward.
As for Claim 3, Benoit teaches that the back board comprises a high rigidity portion provided at least in a lower area from a vertical center position at each of the left and right ends of the back board, and wherein the high rigidity portion has a rigidity higher than that of a surrounding area of the high rigidity portion in the back board, since it has a first area including a laterally central area of the back board has a thickness greater than a thickness of a second area of the back board located closer to each of left and right ends of the back board than the first area just like the present invention and because the backrest is thicker in the central area and decreases in thickness toward the outer sides or edges of the backrest, it is less rigid than the thicker central area.

As for Claim 5, Benoit teaches that at least the second area comprises a flexible structure to improve flexibility of the back board, and the first area comprises no flexible structure (see column 10, lines 66-67 and column 11, lines 21-30 where Benoit describes the backrest being made of a “resiliently flexible material”.)

    PNG
    media_image4.png
    201
    282
    media_image4.png
    Greyscale

As for Claim 6, Benoit teaches that the back board comprises a projecting portion projecting rearward at an-15 - upper end of the back board (see annotated Fig. 9 above).
As for Claim 7, Benoit teaches that the back board comprises an area having a thickness gradually decreasing from a lateral center of the back board toward the left and right ends.
As for Claim 8, Benoit teaches that at least a part in a vertical direction of each of the left and right ends of the back board is a portion having a smallest thickness at a same height of the back board.
As for Claim 9, Benoit teaches that a main part of the back board is formed from a material that is a thermoplastic elastomer or a mixture including a thermoplastic elastomer (see 
As for claims 12-13, Kramer teaches a back board comprises a high rigidity portion provided at least in a lower area from a vertical center position at each of the left and right ends of the back board, and wherein the high rigidity portion has a rigidity higher than that of a surrounding area surrounding at least an upper part of the high rigidity portion in the back board; wherein at least the second area comprises a flexible structure to improve flexibility of the back board, and the first area is devoid of any flexible structure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.